271 S.W.3d 63 (2008)
Lamont F. ROWAN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90572.
Missouri Court of Appeals, Eastern District, Division Three.
November 18, 2008.
Alexandra Johnson, St. Louis, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jamie P. Rasmussen, Asst. Atty. Gen., for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.
Prior report: 2007 WL 5446592.

ORDER
PER CURIAM.
Lamont Rowan ("Movant") appeals from the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court erred in denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing because he pleaded facts showing his trial counsel was ineffective for failing to call Movant to testify at the hearing on Movant's motion to suppress his statements to police.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed *64 facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).